Case: 12-51027       Document: 00512352368         Page: 1     Date Filed: 08/23/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          August 23, 2013
                                     No. 12-51027
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk




UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

versus

JAMES RANDALL PERSKY,

                                                  Defendant–Appellant.




                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 6:12-CR-111-1




Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM:*


       The attorney appointed to represent James Persky has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011). Persky has


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51027    Document: 00512352368    Page: 2   Date Filed: 08/23/2013

                                No. 12-51027

not filed a response. Having reviewed counsel’s brief and the relevant portions
of the record reflected therein, we concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                      2